Citation Nr: 0631352	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
nicotine dependence.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
coronary artery disease.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to nicotine dependence.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
February 1967

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the March 2002 rating decision held that 
service connection was not warranted for nicotine dependence 
or for coronary artery disease.  The record indicates, 
however, that these matters have been addressed by means of a 
December 1998 rating decision.  Before the Board may consider 
the merits of a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received to reopen a prior 
final decision: "[T]he Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is present, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. 
Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 
167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, 
if the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Accordingly, the matters appropriately before the Board are 
whether new and material evidence has been presented to 
reopen the previously denied claims for service connection 
for nicotine dependence and coronary artery disease; and 
entitlement to service connection for hypertension and a 
right knee disorder.



FINDINGS OF FACT

1.  In December 1998, the RO held that service connection was 
not warranted for nicotine dependence based upon the use of 
tobacco products and for coronary artery disease, status post 
by-pass graft.  The veteran was notified of that decision, by 
means of a letter dated December 7, 1998; he did not initiate 
an appeal with respect to this rating action.

2.  The evidence received since the December 1998 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  The claims currently on appeal were received by the RO in 
December 2000.

4. The veteran's coronary artery disease and hypertension did 
not begin during service or within one year of separation 
from service.  There is no medical evidence of record that 
shows that they are causally or etiologically related to 
service.

5.  Aside from the service-connected scar, the veteran does 
not have any residuals from a right knee injury attributable 
in any way to service.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision, which denied 
entitlement to service connection for nicotine dependence 
based upon the use of tobacco products and for coronary 
artery disease, status post by-pass graft, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the December 1998 
rating decision is new and material, and the claims of 
entitlement to service connection for nicotine dependence and 
coronary artery disease are reopened. 38 U.S.C.A. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 20.1105 (2006).

3.  The claims of entitlement to service connection for 
nicotine dependence and entitlement to service connection for 
coronary artery disease and hypertension as due to tobacco 
use in service are barred by law. 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2006).

4.  Coronary artery disease and hypertension were not 
incurred in, aggravated by, or presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  A right knee disorder was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2004 and April 2006 letters, with 
respect to the claims of entitlement to service connection. 
The Board does observe that the veteran was not informed of 
the requirement to submit new and material evidence; however, 
such a deficiency is not prejudicial by virtue of the Board's 
reopening the veteran's claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2004 and April 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains September 2004, September 2005, and 
February 2006 supplemental statements of the case following 
the July 2004 letter.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Advanced 
Cardiac Specialists and Phoenix Memorial Hospital, and VA 
examination reports dated in May 2001, December 2001, and 
August 2005, and a September 2005 addendum.  Notably, the 
veteran has not identified any further outstanding and 
relevant evidence in response to the July 2004 VCAA letter.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for nicotine dependence and hypertension.  Under 
the VCAA, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had nicotine 
dependence or hypertension in service, and the law prohibits 
the establishment of service connection for a disease 
attributable to the use of tobacco products during service, 
unless shown in service.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no event, injury, or disease in service that any 
current diagnosis could be related to, the Board finds that a 
VA examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and coronary artery disease, 
hypertension and/or osteoarthritis becomes manifest to a 
degree of 10 percent or more within a year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including cardiovascular 
disease and arthritis, when they are manifested to a 
compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges that he is entitled to service connection 
for nicotine dependence. He submits that his nicotine 
dependence began during his period of service; wherein he was 
issued cigarettes and essentially ordered to smoke them.  He 
reports that he was told that it was illegal to throw away 
government property and that he could not give the cigarettes 
away to other soldiers because that would show favoritism.  
The veteran also alleges that he is entitled to service 
connection for coronary artery disease and hypertension 
because they resulted from his nicotine dependence.  

The Board observes that the veteran's claims of service 
connection for nicotine dependence and coronary artery 
disease were previously considered and denied by the RO in a 
rating decision dated in December 1998.  At that time, the 
evidence of record included the veteran's statements, 
veteran's service medical records, and a May 1994 statement 
from Robert M. Siegel, M.D.  The veteran's service medical 
records were absent any notation of nicotine dependence or 
coronary artery disease.  The statement from Dr. Siegel 
indicated that the veteran first received treatment in March 
1993, as a result of shortness of breath and chest pain.  In 
light of this evidence, the RO held that the claims of 
service connection for nicotine dependence and coronary 
artery disease were not well grounded.  The RO argued that 
there was no evidence to show that the veteran was nicotine 
dependent and if so that his nicotine dependence began during 
his period of service.  As to the veteran's coronary artery 
disease, the RO noted that there was no evidence that it was 
incurred in or aggravated by military service.  The veteran 
was notified of the decision and of his appellate rights, by 
means of a letter dated December 7, 1998; however, he did not 
initiate an appeal.   In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In December 2000, the veteran requested that his claim of 
service connection for nicotine dependence and coronary 
artery disease be reopened; he also submitted a claim of 
service connection for hypertension.   The Board will 
initially address the matters of whether new and material 
evidence has been presented to reopen the previously denied 
claims for service connection for nicotine dependence and 
coronary artery disease.  As a general rule, a claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to a claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured after the last disallowance of 
a claim is "new and material."  Under the version of 
38 C.F.R. § 3.156(a) applicable to this case, new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the veteran's claims of service 
connection for nicotine dependence and coronary artery 
disease were previously considered and denied in a December 
1998 rating decision.  The evidence associated with the 
claims file subsequent to that decision includes the 
veteran's lay statements, a May 2001 statement from Dr. 
Siegel, and private treatment records.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the December 1998 rating 
decision and finds it to be new, in that it was not 
previously of record.  The Board also finds the May 2001 
statement from Dr. Siegel to be material, as it tends to 
support the veteran's contention that his current lung 
disorder is related to his military service.  In this regard, 
Dr. Siegel submitted that the veteran had a significant 
history of tobacco abuse that dated back to his period of 
active service.  He noted that nicotine addiction and tobacco 
abuse have been recognized as a risk factor in the 
development of coronary artery disease.  He also opined that 
tobacco abuse had most likely contributed to the development 
of coronary artery disease along with his other risk factors.  
Dr. Siegel's letter is so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claims of service connection for nicotine dependence and 
coronary artery disease.

The Board will now address whether the veteran is entitled to 
service connection for nicotine dependence and whether he is 
entitled to service connection for coronary artery disease 
and hypertension as secondary to nicotine dependence.  These 
claims were received in December 2000.  It is noted that for 
claims received by VA after June 9, 1998, a disability will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to a veteran's 
use of tobacco products during service.  See 38 C.F.R. § 
3.300(a).  

In light of the fact that the veteran's claims of entitlement 
to service connection for nicotine dependence, coronary 
artery disease, and hypertension were received in December 
2000, the Board concludes that the veteran's claims are 
barred by law, as they were received after June 9, 1998.  The 
Board acknowledges that the veteran filed claims for service 
connection for nicotine dependence and coronary artery prior 
to June 1998.  The claim filed in January 1998, however, was 
denied in December 1998 and the veteran did not initiate an 
appeal with respect to that decision.  The Board notes that 
the veteran has argued that he was unable to pursue an appeal 
due to his physical condition; however, there is no evidence 
to support that contention. 

Although the veteran's claims of service connection for 
coronary artery disease and hypertension based upon in-
service tobacco use are barred by law, service connection 
will not be prohibited if the disability can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 U.S.C.A. 
§ 1103(a); 38 C.F.R. § 3.300(b).  

As to the veteran's claims of entitlement to service 
connection for coronary artery disease and hypertension on a 
direct basis, the Board finds that there is no evidence of 
these disorders during service or within one year of 
discharge from service.  The first medical evidence of a 
cardiovascular disease is dated in 1993.  Specifically, the 
veteran first received treatment for his heart disorder in 
March 1993, more than 25 years after his period of service.   
Additionally, upon VA examination in December 2001, the 
examiner did not relate the veteran's coronary artery disease 
to service.  The VA examiner noted that the veteran's 
coronary artery disease risk factors were his history of 
tobacco abuse and hypercholesterolemia.  The Board 
acknowledges Dr. Siegels' opinion that the veteran's in-
service tobacco abuse most likely contributed to the 
development of his coronary artery disease; however, as noted 
above, service connection based upon tobacco use is barred by 
law, unless the disability is shown in service.  The record 
is absent a nexus to service other than in-service tobacco 
abuse.

Given the evidence as outlined above, the Board finds that 
the veteran's current coronary artery disease and 
hypertension did not begin during service or within one year 
of service, as the first evidence of cardiovascular disease 
was approximately 25 years after the veteran's period of 
service.  The veteran's statements, standing on their own, 
are insufficient to establish a relationship between 
disabilities because he is not competent to offer a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, the veteran's claims of entitlement to 
service connection for coronary heart disease and 
hypertension are also denied on a direct basis.

In conclusion, service connection is not warranted for 
nicotine dependence, coronary artery disease, or 
hypertension.



Right Knee
The veteran alleges entitlement to service connection for a 
right knee disorder, which he attributes to residuals from a 
parachuting injury.  Service medical records indicate that 
the veteran injured his knee in May 1965.  At that time, he 
received treatment for a deep laceration over the knee.  
After his sutures were removed, the veteran was noted to have 
accumulated fluid in the joint.  Accordingly, he was referred 
to the orthopedic clinic and physical examination 
demonstrated a superficial abrasion of the knee; however, 
there was no evidence of effusion.  The veteran was diagnosed 
as having a right knee abrasion. The veteran's February 1967 
separation examination noted a well-healed scar.  The 
examiner noted that the veteran experienced a right knee 
joint sprain in May 1965; however, there was no evidence of 
complications or sequelae.  Additionally, the veteran denied 
experiencing a "trick" or locked knee.  Accordingly, 
service connection was awarded solely for a right knee scar.  

In December 2000, the veteran submitted a claim for an 
increased rating because the pain in his knee had increased 
and he was experiencing pain on walking.  
Post-service medical evidence of record does not indicate 
that the veteran is currently experiencing any additional 
residuals from the May 1965 parachuting injury or a right 
knee disorder attributable in anyway to service. 

Upon VA examination, in May 2001, the veteran was noted to 
have moderate functional impairment and there was x-ray 
evidence of mild degenerative joint disease of the right 
knee.  The examiner did not ascribe an etiology to the 
veteran's right knee disorder.  At that time, VA treatment 
records noted a hypertrophic spur in the right knee.  The 
treating physician opined that this was either due to an old 
fracture, non-union of the superolateral aspect of the 
patella, or to an old bipartite patella-developmental 
variant.  In August 2005, the matter was forwarded to the VA 
examiner who performed the May 2001 VA examination for 
clarification as to the etiology of the veteran's right knee 
disorder.  X-rays demonstrated bilateral bipartite patellar 
and small exostosis posterior proximal tibia and fibula; 
there was no x-ray evidence of degenerative joint disease.  
Accordingly, the VA examiner opined that the veteran's 
current right knee disorder was more likely than not age 
related.

In light of the aforementioned evidence, the Board finds 
that, except for the residual scar, the veteran does not have 
any additional residuals attributable to the May 1965 
parachuting injury or to any other injury in service.  
Although the veteran has complained of pain in his right 
knee, VA examination in August 2005 failed to identify a 
right knee disorder attributable to the veteran's May 1965 
injury or to his period of active service.  The most 
probative medical evidence of record indicates that the 
veteran's current right knee disorder is not attributable to 
his period of service; rather, it is age related.  The Board 
has considered the veteran's lay contentions that any current 
cervical spine disorder is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In conclusion, , the 
Board finds that the preponderance of the evidence is against 
service connection for right knee disorder.  38 U.S.C.A. 
§ 5107(b).


ORDER

New and material evidence having been presented, the claims 
of entitlement to service connection for nicotine dependence 
and coronary artery disease are reopened and the appeal is 
granted to this extent only.

Service connection for nicotine dependence is denied

Service connection for coronary artery disease and 
hypertension, claimed as secondary to nicotine dependence, is 
denied.

Service connection for a right knee disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


